DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Braselton (US Pat # 2,573,828) in view of Clarke (US Pat # 8,016,801) and Facer et al. (US Pat # 10,039,366).
In regards to claim 1, Braselton teaches a two-sided applicator assembly being configured to apply either lip-balm to lips or sunscreen to skin, said assembly comprising:
a first tube (4);
a second tube (4a);
a first dispenser (16) being rotatably coupled to said first tube, said first dispenser being rotatable in a first direction or a second direction (Col 4, Lines 28-35);
a second dispenser (16 at right side) being rotatably coupled to said second tube, said second dispenser being rotatable in a first direction or a second direction (Col 4, Lines 28-35 and Col 4, Lines 50-57); 

a first cylinder (5) being movably coupled to said first dispenser, said first cylinder being comprised of a pliable material (Col 3, Lines 32-34), said first cylinder is configured to apply the lipstick to lips (Col 3, Lines 32-34), said first cylinder being extended outwardly from said first tube when said first dispenser is rotated in said first direction (Col 3, Lines 49-65); and
a second cylinder (5a) being movably coupled to said second dispenser, said second cylinder being comprised of a pliable material (Col 3, Lines 32-34), said second cylinder configured to apply the material to skin (Col 3, Lines 32-34), said second cylinder being extended outwardly from said second tube when said second dispenser is rotated in said first direction (Col 3, Lines 49-65).
Braselton does not teach the lipstick in the first cylinder is a material that is infused with a chemical lip balm and the lip cosmetic of the second cylinder is a material infused with a chemical sunscreen.
However, Clarke teaches that dual ended product dispensers can contain material infused with any balm (Col 2, Lines 25-29). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lip cosmetic of Braselton to be an infusion of lip balm, as taught by Clarke in order to provide the user with the desired cosmetic for use.
	With regards to the sunscreen, Facer et al. teaches a dual ended product applicator can contain sunscreen and lip balm (Col 3, Lines 16-62). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cosmetic carried by Braselton to provide lip balm and sunscreen, as taught by Facer et al. in order to provide the user with a single implement for providing multiple required cosmetics (Facer et al. Col 3, Lines 60-63).
Regarding claim 2, Braselton teaches said first tube has a first end, a second end and an outer wall extending there between, said first end being closed (see Figure 2);

Regarding claim 3, Braselton teaches each of said first and second dispensers comprises a retainer (Col 4, Lines 37-45 and center if Figure 3) having a first surface and a second surface, said basal wall of said cup of said first dispenser being rotatably coupled to said first surface, said basal wall of said cup of said second dispenser being rotatably coupled to said second surface (Col 4, Lines 25-35).
Regarding claim 4, Braselton teaches each of said first and second dispensers comprises a bearing (14), said bearing of said first dispenser being rotatably positioned within said first end of said first tube (Col 3, Line 66- Col 4, Line 2), said bearing of said second dispenser being rotatably positioned within said primary end of said second tube (Figure 2), said basal wall of said cup of said first dispenser being coupled to said bearing of said first dispenser having said perimeter wall of said cup of said first dispenser extending around said outer wall of said first tube (Figure 4), said basal wall of said cup of said second dispenser being coupled to said bearing of said second dispenser having said perimeter wall of said cup of said second dispenser extending around said exterior wall of said second tube (see Figure 4).
Regarding claim 5, Braselton teaches a screw (8) being coupled to and extending away from said bearing (14), said screw of said first dispenser being positioned within said first tube and extending toward said second end of said first tube (see Figure 2), said screw of said second dispenser being 
Regarding claim 6, Braselton teaches a disk (7) having said screw extending there through having said screw threadably engaging said disk (see Figure 2), said disk traveling away from said bearing when said cup is rotated in said first direction, said disk travelling toward said bearing when said cup is rotated in said second direction (Col 3, Lines 45-55).
Regarding claim 7, Braselton teaches said first cylinder is retracted into said first tube when said first dispenser is rotated in said second direction (Col 3, Lines 45-55), said first cylinder having a first end and a second end (Figure 1 at opposing respective right and left sides), said screw of said first dispenser extending through said first end of said first cylinder (see Figure 2), said disk of said first dispenser abutting said first end of said first cylinder (see Figure 2), said disk urging said second end of said first cylinder outwardly from said second end of said first tube when said cup of said first dispenser is rotated in said first direction (Col 3, Lines 55-65).
Regarding claim 8, Braselton teaches said second cylinder is retracted into said second tube when said second dispenser is rotated in said second direction (Col 4, Lines 25-35), said second cylinder having a first end and a second end, said screw of said second dispenser extending through said first end of said second cylinder (see Figure 2), said disk of said second dispenser abutting said first end of said second cylinder (see Figure 2), said disk urging said second end of said second cylinder outwardly from said secondary end of said second tube when said cup of said second dispenser is rotated in said first direction (Col 4, lines 25-36).

In regards to claim 9, Braselton discloses a two-sided applicator assembly being configured to apply either lip-balm to lips or sunscreen to skin, said assembly comprising:

a second tube (4a) having a primary end (Figure 2 at left side), a secondary end (Figure 2 at right side) and an exterior wall extending there between, said primary end being closed (see Figure 2);
a first dispenser (16) being rotatably coupled to said first tube, said first dispenser being rotatable in a first direction or a second direction (Col 4, Lines 28-35);
a second dispenser (16 at right side) being rotatably coupled to said second tube, said second dispenser being rotatable in a first direction or a second direction (Col 4, Lines 28-35 and Col 4, Lines 50-57); 
said first dispenser being coupled to said second dispenser having said first tube being directed in an opposite direction from said second tube (see Figure 1);
each of said first and second dispenser comprising:
a cup (20’/20a’) having a basal wall (15) and a perimeter wall extending away therefrom (20), said basal wall of said cup of said first dispenser being aligned with said basal wall of said cup of said second dispenser (see Figure 4), said cup of said first dispenser insertably receiving said first end of said first tube (see Figure 4), said cup of said second dispenser insertably receiving said primary end of said second tube, wherein each of said first and second tubes are oriented to extend in opposite directions along a lateral axis, said cup being rotatable in a first direction or a second direction (see Figure 4); a retainer (Col 4, Lines 37-45 and center if Figure 3) having a first surface and a second surface, said basal wall of said cup of said first dispenser being rotatably coupled to said first surface, said basal wall of said cup of said second dispenser being rotatably coupled to said second surface (Col 4, Lines 25-35);
a bearing (14), said bearing of said first dispenser being rotatably positioned within said first end of said first tube (Col 3, Line 66- Col 4, Line 2), said bearing of said second dispenser being rotatably positioned within said primary end of said second tube (Figure 2), said basal wall of said cup of said first dispenser being coupled to said bearing of said first dispenser having said perimeter wall of said cup of said first 
a screw (8) being coupled to and extending away from said bearing (14), said screw of said first dispenser being positioned within said first tube and extending toward said second end of said first tube (see Figure 2), said screw of said second dispenser being positioned within said second tube and extending toward said secondary end of said second tube (see Figure 2);
a disk (7) having said screw extending there through having said screw threadably engaging said disk (see Figure 2), said disk traveling away from said bearing when said cup is rotated in said first direction, said disk travelling toward said bearing when said cup is rotated in said second direction (Col 3, Lines 45-55);
a first cylinder (5) is retracted into said first tube when said first dispenser is rotated in said second direction (Col 3, Lines 45-55), said first cylinder having a first end and a second end (Figure 1 at opposing respective right and left sides), said screw of said first dispenser extending through said first end of said first cylinder (see Figure 2), said disk of said first dispenser abutting said first end of said first cylinder (see Figure 2), said disk urging said second end of said first cylinder outwardly from said second end of said first tube when said cup of said first dispenser is rotated in said first direction (Col 3, Lines 55-65); and a second cylinder (5a) is retracted into said second tube when said second dispenser is rotated in said second direction (Col 4, Lines 25-35), said second cylinder having a first end and a second end, said screw of said second dispenser extending through said first end of said second cylinder (see Figure 2), said disk of said second dispenser abutting said first end of said second cylinder (see Figure 2), said disk urging said second end of said second cylinder outwardly from said secondary end of said second tube when said cup of said second dispenser is rotated in said first direction (Col 4, lines 25-36).
Braselton does not teach the lipstick in the first cylinder is a material that is infused with a chemical lip balm and the lip cosmetic of the second cylinder is a material infused with a chemical sunscreen.
However, Clarke teaches that dual ended product dispensers can contain material infused with any balm (Col 2, Lines 25-29). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lip cosmetic of Braselton to be an infusion of lip balm, as taught by Clarke in order to provide the user with the desired cosmetic for use.
	With regards to the sunscreen, Facer et al. teaches a dual ended product applicator can contain sunscreen and lip balm (Col 3, Lines 16-62). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cosmetic carried by Braselton to provide lip balm and sunscreen, as taught by Facer et al. in order to provide the user with a single implement for providing multiple required cosmetics (Facer et al. Col 3, Lines 60-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772